           Case 2:20-cv-01292-KJD-VCF Document 21 Filed 09/23/20 Page 1 of 2



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    HOLLY A. VANCE
     Assistant United States Attorney
4    United States Attorney’s Office
     400 S. Virginia Street, Suite 900
5    Reno, NV 89501
     (775) 784-5438; Holly.A.Vance@usdoj.gov
6    Attorneys for Defendants

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     Aracely Pacheco Moran,                             Case No. 2:20-cv-01292-KJD-VCF
9
                   Plaintiff,
10
            v.                                          Stipulation and Order for Extension
11                                                      of Time
     CHAD WOLF, Acting Secretary of
12   Homeland Security; MATTHEW T.                      (First Request)
     ALBENCE, Deputy Director and Senior
13   Official Performing the Duties of the
     Director for U.S. Immigration and
14   Customs Enforcement; KENNETH T.
     CUCCINELLI, Senior Official Performing
15   the Duties of the Director, U.S. Citizenship
     and Immigration Services; Sandra
16   Anderson, Department of Homeland
     Security, Office of Chief Counsel; MAYA
17   S. TIMIS; NICHOLE WELLS, OFFICER
     ZHOU, OFFICER CANTRELL,
18   UNKNOWN DOES DEFENDANTS 1-99,

19                 Defendants.

20          Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Plaintiff Aracely Pacheco

21   Moran and Defendants Nicole I. Wells, Maya S. Timis, Matthew M. Cantrell and Jack

22   Zhou, et al. (“Defendants”) stipulate and jointly request that the Court approve a 60-day

23   extension of time, from September 11, 2020 to November 10, 2020, for Defendants to

24   respond to Plaintiff’s Amended Bivens Complaint and Demand for Jury Trial (“Amended

25   Complaint”) (ECF No. 10).

26          The U.S. Attorney’s Office was served with the original Bivens Complaint on July

27   27, 2020. (ECF No. 1). Defense counsel, however, was precluded from taking any action to

28

                                                    1
              Case 2:20-cv-01292-KJD-VCF Document 21 Filed 09/23/20 Page 2 of 2



1    represent Defendants until the U.S. Department of Justice (“DOJ”) approved their requests

2    for representation. 1 The DOJ did not approve those representation requests until September

3    11, 2020. Because the federal government is permitted 60 days to respond to a complaint,

4    Defendants respectfully request that the Court allow them 60 days from the date their

5    representation         requests     were       approved       to      respond       to     the

6    Amended Bivens complaint. An extension is also warranted because defense counsel’s office

7    has been inundated with emergency COVID-19-related motions and she is assisting with

8    responding to that litigation. The deadlines in those cases are shortened and require prompt

9    action.

10             In sum, good cause exists to extend the time for Defendants to respond to Plaintiff’s

11   Amended Complaint. See Fed. R. Civ. P. 6(b)(1)(A) (“When an act may or must be done

12   within a specified time, the court may, for good cause, extend the time…with or without

13   motion or notice if the court acts, or if a request is made, before the original time or its

14   extension expires[.]”) (emphasis added). This is Defendants’ first request for an extension

15   of time. See LR IA 6-1 (must advise of previous extensions). This stipulated request is filed

16   in good faith and not for the purpose of undue delay.

17             Respectfully submitted this 23rd day of September 2020.

18       MILLENIUM LEGAL LLC                              NICHOLAS A. TRUTANICH
                                                          United States Attorney
19
         /s/ Brian J. Ramsey__________                    /s/ Holly A. Vance______
20       BRIAN J. RAMSEY, ESQ.                            HOLLY A. VANCE
         Attorney for Plaintiff                           Assistant United States Attorney
21                                                        Attorneys for Defendants
22
                   9-23-2020
23   DATED:                                        T IS SO ORDERED:
24
                                                   UNITED STATES MAGISTRATE JUDGE
25

26   1
      Defendants requested that the DOJ represent them shortly after they were served with the
27   original complaint. Defendants Timis, Cantrell, and Zhou were served on July 29, 2020 and
     Defendant Wells was served on July 30, 2020.
28

                                                      2
